CHIASSON, Judge.
This matter is before this Court, ex pro-prio motu, so we may determine if the appeal of General Finance Corporation should be dismissed for the failure to timely file an appeal bond.
On December 9, 1976, the District Court read and signed a judgment in favor of Dianne Hughes Dean, plaintiff, and against General Finance Corporation, defendant, dissolving a writ of fieri facias and garnishment filed by the defendant and awarding the plaintiff $150.00 as attorney’s fees. The defendant applied for a devolutive appeal from this judgment on March 9, 1977. On March 10, 1977, the appeal was granted and the appeal bond set at $250.00. On May 10, 1977, the appeal bond was filed.
A devolutive appeal must be taken and security furnished within sixty days of the expiration of the delay for applying for a new trial when a timely application for a new trial is not made or within sixty days of the denial of a timely application for a new trial. C.C.P. Art. 2087.
The delay for applying for a new trial is seven days, exclusive of legal holidays. C.C.P. Art. 1974.
In this case the delay for applying for a new trial expired on December 20, 1976. Consequently, the delay for perfecting a devolutive appeal expired on February 18, 1977. Neither the application for the appeal nor the appeal bond were timely filed.
Appellate Courts do not acquire jurisdiction of an appeal which is not timely perfected. Taylor v. Harvey, La.App., 340 So.2d 1072 (1st Cir. 1976).
Therefore, the defendant’s appeal is dismissed at its cost.
APPEAL DISMISSED.